PER CURIAM.
Appellants, Green Mountain Corporation, Inc. and Edward J. Hamilton, appeal a final judgment rendered in favor of Appellee, *580Kelly Frink. We affirm in all respects, except we reverse the award of damages for fraud.
We agree with Green Mountain’s contention that the award of compensatory damages for both breach of contract and fraud was error. The record does not contain any evidence to support an independent award of damages for fraud. Because Frink’s claims for breach of contract and fraud sought the same remedy, namely the wages he would have earned had Green Mountain not breached the contract, Frink was not entitled to recover under both theories. See Rolls v. Bliss & Nyitray, Inc., 408 So.2d 229 (Fla. 3d DCA), dismissed, 415 So.2d 1359 (Fla.1982). Accordingly, we affirm in all respects, except we reverse the award of damages for fraud.
AFFIRMED IN PART AND REVERSED IN PART.
DELL and GUNTHER, JJ., and ALDERMAN, JAMES E., Senior Justice, concur.